DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 10/9/2019.
Claims 1-20 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recite limitations “software models” in lines 1-2, “a plurality of the software models” in line 3, and “the plurality of software models” in lines 4-5 are same limitation and should be presented in same wording as --a plurality of software models-- in lines 1-2, --[[a]] the plurality of the software models-- in line 3, and --the plurality of the software models-- in lines 4-5. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the application of…" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the application of …” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the application of …” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12, and 14-19 are rejected under because they do not cure their base claims.
	For compact prosecution, the above limitation “the application of …” will be interpreted to –an application of …--.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 9 recited limitation “one or more version agnostic application programming interfaces” that is indefinite scope of limitation. Thus claim is rejected under 35 U.S.C. 112 (b) as being indefinite to fail to point out what is included or exclude by the claim language. For the compact prosecution, Claim 9 is interpreted to –one or more one or more version 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 13 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ho et al. US 2006/0130048 A1 (hereinafter Ho).

Per Claim 1: 
Ho discloses A computing system, comprising: a logic subsystem (Ho, [0006], The system also includes a validation logic to validate software code from the designer, wherein the validation logic is to validate a version of the software code modified by the developer); and
a memory storing instructions executable by the logic subsystem (Ho, [0035], The memory unit 230 may store data and/or instructions. [0039], the memory 230 and/or one of the IDE/ATA drives 208 may store the validation logic 102) to:
store, in the memory, a plurality of software models that each describe aspects of a network connected device or a software service (Ho, [0008], receiving software generated by a software user interface designer of a number of software user interface designers, wherein the number of software  [0020], the software may be for creation of user-interface screens, such as different types of Graphical User Interfaces (GUIs) … the rule set may include rules related to locations, sizes, colors, etc. of different components (a plurality of software models) of the user-interface screens. [0039], the validation logic 102, the designer code 114 and the developer code 116 may reside, completely or at least partially, within the memory 230) the plurality of software models comprising a first version of a selected software model (Ho, [0007], receiving software code for a user interface, wherein the software code is generated by a software user interface designer (first version));
receive a second version of the selected software model (Ho, [0007], receiving a modified version (second version) of the software code that is the software code that has been modified by the software developer); 
validate the second version of the selected software model via validation logic by applying one or more versioning rules to the second version of the selected software model (Ho, [0006], a system includes a machine-readable medium to store a set of validation rules that are based on rules derived from a designer and rules derived from a developer. The system also includes a validation logic to validate software code from the designer, wherein the validation logic is to validate a version of the software code modified by the developer. [0007], receiving a schema that includes one or more rules confirmed by the software user interface designer and a software developer. The method includes validating the software code for the user interface based on the 
based on  (Ho, [0050], At block 406, the validation logic 102 validates the software code for the user interface based on the schema (validation rules). In some embodiments, the validation logic 102 may perform this validation each time the software code is saved by the software user interface designer, after a button is selected, etc. As described above, the validation may validate location, sizes, colors, etc. for different components on the user interface screens. In some embodiments, the validation logic 102 may output a log file based on the validation that indicates whether the software code was successfully validated. The validation logic 102 may output errors into the log file if the validation was not successful. Therefore, the software user interface designer may update the software code and re-execute this validation until the validation is successful).

Per Claim 13:
This is a method version of the computing system discussed above (claim 1), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Ho.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho) in view of Archer et al. US 2005/0288897 A1 (hereinafter Archer).

Per Claim 2:
The rejection of claim 1 is incorporated, Ho does not explicitly teach the logic subsystem further configured to: execute the software service via a software solution configured to interact with the network connected device, wherein the selected software model integrates the network connected device with the software service.
However Archer teaches the logic subsystem further configured to: execute the software service via a software solution configured to interact with the network connected device (Archer, [0034], the diagnostic support module 138A may operate in a networked environment using logical connections to one or more other remote computers. [0035] The remote computers may be another personal computer, a server, a client such as web browser 142 and central office 146, a router, a network PC, a peer device, a common network node, fuel hardware such as tank hardware and software 114, pre-set hardware 122, the SCADA system 112, a load rack 124, and an accounting module 118. The logical connections depicted in FIG. 1 can include a local area network and a wide area network. Such networking environments are commonplace in offices, large industrial facilities such as a bulk fuel distribution facility 100, enterprise wide computer networks, intranets, and the Internet), wherein
the selected software model integrates the network connected device with the software service (Archer, [0009], integrating the monitoring of system components and detecting errors or potential problems (or both) in the system components of bulk fuel distribution facilities).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho to include the logic subsystem further configured to: execute the software service via a software solution configured to interact with the network connected device, wherein the selected software model integrates the network connected device with the software service using the teaching of Archer. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a system checks performed by the diagnostic support module can 

Per Claim 9:
The rejection of claim 2 is incorporated, further Archer teaches wherein the software solution includes one or more version agnostic application programming interfaces (APIs) (Archer, [0067], An applications extension module 116 can provide custom functionality as may be required by an operator of the bulk fuel distribution facility 100. Application extensions modules 116 interface with the SCADA system 112 via standard software application programmer interfaces (API)).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho to include wherein the software solution includes one or more version agnostic application programming interfaces using the teaching of Archer. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a system checks performed by the diagnostic support module can include comparing information collected from the system components against a predetermined set of validation rules (Archer, Abstract).

Per Claim 14:
This is a method version of the computing system discussed above (claim 2), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.
Claims 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho), in view of Archer et al. US 2005/0288897 A1 (hereinafter Archer), and further in view of Perepa et al. US 8301910 B2 (hereinafter Perepa).

Per Claim 3:
The rejection of claim 2 is incorporated, the combination of Ho and Archer does not explicitly teach wherein the versioning action is based on a strict versioning approach, the strict versioning approach including that the software solution is coded for specific software interface versions. 
However Perepa teaches wherein the versioning action is based on a strict versioning approach, the strict versioning approach including that the software solution is coded for specific software interface versions (Perepa, col. 7, lines 14-30, the selection process for executing such software applications. The features provided may also be applicable to software that comprises both a restricted feature and a restricted feature that may be implemented independently of each other (i.e., dual-functionality software)... A user wishes to default to the restricted version whenever that version is available, based on compliance checks against export restrictions, etc. The implementation provides a single selection point (e.g., selectable icon on the GUI) for the software (i.e., both accessed via the same icon). As shown at block 701, the user selects the software icon for execution of the software).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system 

Per Claim 4:
The rejection of claim 3 is incorporated, further Perepa teaches wherein the versioning action for the strict versioning approach includes outputting a breaking changes error for breaking changes to the selected software model that include one or more of removing capabilities from software interfaces, removing software interfaces from capability models, and schema changes (Perepa, col. 5, line 66 – col. 6, line 17,  When the entire software is restricted, all access to the software is automatically blocked as shown at block 510. The entire software is disabled and a message sent to the user that the requested use is unauthorized in that country or violates an export restriction of the software... When only particular restricted features are disabled and the remaining functions of the software are allowed to execute, the user of the computing device may receive a notification of the export restriction of the particular restricted features).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system 

Per Claim 15:
This is a method version of the computing system discussed above (claim 3), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Claims 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho), in view of Archer et al. US 2005/0288897 A1 (hereinafter Archer), and further in view of Shelton US 2013/0074197 A1 (hereinafter Shelton).

Per Claim 6:  
The rejection of claim 2 is incorporated, the combination of Ho and Archer does not explicitly teach wherein the versioning action is based on a relaxed versioning approach, the relaxed versioning approach including that the software solution is coded 
However Shelton teaches wherein the versioning action is based on a relaxed versioning approach, the relaxed versioning approach including that the software solution is coded for ranges of software interface versions and the software solution supports new software interface versions at runtime without additional code and/or configuration changes (Shelton, [0057], interface version numbers have semantic meaning beyond simply indicating that a component is newer or older than another--they specify compatibility between different versions of an interface. [0059], a version range which specifies which versions are acceptable. [0080] Components which rely on a particular interface should express the range of version numbers which are acceptable, so that the presence of a valid implementation of the implementation can be ensured by the runtime software environment. [0087] Components can specify exactly which versions of an interface they will allow … In addition, a version range is specified (starting and ending version numbers, with wildcards). [0089], the referrer can specify the starting version number of the range to be the earliest version of the interface definition where all of the required functionality was available).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho and to include wherein the versioning action is based on a relaxed versioning approach, the relaxed versioning approach including that the software solution is coded for ranges of software interface versions and the software solution 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho and Archer to include wherein the versioning action is based on a relaxed versioning approach, the relaxed versioning approach including that the software solution is coded for ranges of software interface versions and the software solution supports software interface versions at runtime without additional code and/or configuration changes using the teaching of Shelton. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of distributing rights-managed software makes use of binary portable application components and associated rights components (Shelton, Abstract).

Per Claim 16:
This is a method version of the computing system discussed above (claim 6), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho), in view of Archer et al. US 2005/0288897 A1 .

Per Claim 7:
The rejection of claim 6 is incorporated, the combination of Ho, Archer, and Shelton does not explicitly teach wherein the versioning action for the relaxed versioning approach includes outputting a breaking changes error for breaking changes to the selected software model that include one or more of removing capabilities from software interfaces, removing software interfaces from capability models, and schema changes.
However, Perepa teaches wherein the versioning action for the relaxed versioning approach includes outputting a breaking changes error for breaking changes to the selected software model that include one or more of removing capabilities from software interfaces, removing software interfaces from capability models, and schema changes (Perepa, col. 4, lines 60-65, Depending on the type of software found, the compliance software then takes the action programmed by the user or software manufacturer. These actions range from warning/notifying the user, disabling the software (with a facility to re-enable it for later use), automatic removal of software, etc. These actions may occur at the detection time or upon some other event such as a first use of the software in the destination country).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho, Archer, and Shelton to include wherein the versioning action for the .

Claims 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho), r in view of Perepa et al. US 8301910 B2 (hereinafter Perepa).

Per Claim 10:
The rejection of claim 1 is incorporated, Ho does not explicitly teach wherein the selected software model is a software interface, and the one or more versioning rules include one or more of: no changes are allowed to the software interface without increasing a version indicator; the second version of the software interface includes all capabilities included in the first version of the software interface; one or more capabilities can be added to the second version of the software interface; and schema changes to existing capabilities are not supported.
However, Perepa teaches the second version of the software interface includes all capabilities included in the first version of the software interface note here, the restricted version is the second version that includes all capabilities included in the unrestricted version (first version);
one or more capabilities can be added to the second version of the software interface (Perepa, col. 7, lines 18-21, The features provided may also be applicable to software that comprises both a restricted feature and a restricted feature that may be implemented independently of each other (i.e., dual-functionality software). With such software, a logical assumption is that the restricted version provides more features (than the unrestricted version) and is the preferred version).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho to include wherein the selected software model is a software interface, and the one or more versioning rules include the second version of the software interface includes all capabilities included in the first version of the software interface; 

Per Claim 11:
The rejection of claim 1 is incorporated, Ho does not explicitly teach wherein the selected software model is a capability model, and the one or more versioning rules include one or more of: no changes are made to the capability model without increasing a version indicator; the second version of the capability model includes all software interfaces included in the first version of the capability model; for all software interfaces included in the first version of the capability model, the version indicator increases respectively; one or more software interfaces can be added to the second version of the capability model; and schema changes for name and type are not supported.
However, Perepa teaches the second version of the capability model includes all software interfaces included in the first version of the capability model (Perepa, col. 6, lines 5-17, when there are portions of the software that are unrestricted, the restricted features of the software are deactivated as shown at block 511… Then, the features of the software that are not export restricted are activated and limited access is provided to that part of the software as shown at block 515. Then the process ends as indicated at block 517. When only particular restricted features are disabled and the remaining functions of the software are allowed to execute… col. 7, note here, the restricted version is the second version that includes all capabilities included in the unrestricted version (first version);
one or more software interfaces can be added to the second version of the capability model (Perepa, col. 7, lines 18-21, The features provided may also be applicable to software that comprises both a restricted feature and a restricted feature that may be implemented independently of each other (i.e., dual-functionality software). With such software, a logical assumption is that the restricted version provides more features (than the unrestricted version) and is the preferred version).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho to include wherein the selected software model is a capability model, and the one or more versioning rules include the second version of the capability model includes all software interfaces included in the first version of the capability model; and one or more software interfaces can be added to the second version of the capability model using the teaching of Perepa. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method and system that enables cross-border compliance with export restrictions of particular computer technology, including software loaded on a computing device (Perepa, Abstract).

Per Claims 17, and 18:
These are method versions of the computing system discussed above (claims 10, and 11), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2006/0130048 A1 (hereinafter Ho) in view of Shelton US 2013/0074197 A1 (hereinafter Shelton).

Per Claim 20:
Ho teaches A computing system, comprising: a logic subsystem (Ho, [0006], The system also includes a validation logic to validate software code from the designer, wherein the validation logic is to validate a version of the software code modified by the developer); and
a memory storing instructions executable by the logic subsystem (Ho, [0035], The memory unit 230 may store data and/or instructions. [0039], the memory 230 and/or one of the IDE/ATA drives 208 may store the validation logic 102) to:
store, in the memory, a plurality of software models that each describe (1) a software interface of either a network connected device or a software service or (2) a capability model of either the network connected device or the software service, wherein the plurality of software models comprises a first version of a selected software model [including a first version indicator] (Ho, [0008], receiving software generated by a software services)… [0020], the software may be for creation of user-interface screens, such as different types of Graphical User Interfaces (GUIs) … the rule set may include rules related to locations, sizes, colors, etc. of different components (a plurality of software models) of the user-interface screens. [0039], the validation logic 102, the designer code 114 and the developer code 116 may reside, completely or at least partially, within the memory 230);
receive a second version of the selected software model [including a second version indicator] (Ho, [0007], receiving a modified version (second version) of the software code that is the software code that has been modified by the software developer);
validate the second version of the selected software model via validation logic by applying one or more versioning rules to the second version of the selected software model (Ho, [0006], a system includes a machine-readable medium to store a set of validation rules that are based on rules derived from a designer and rules derived from a developer. The system also includes a validation logic to validate software code from the designer, wherein the validation logic is to validate a version of the software code modified by the developer. [0007], receiving a schema that includes one or more rules confirmed by the software user interface designer and a software developer. The method includes validating the software code for the user interface based on the and
based on an application of the one or more versioning rules, execute a versioning action on the selected software model (Ho, [0050], At block 406, the validation logic 102 validates the software code for the user interface based on the schema (validation rules). In some embodiments, the validation logic 102 may perform this validation each time the software code is saved by the software user interface designer, after a button is selected, etc. As described above, the validation may validate location, sizes, colors, etc. for different components on the user interface screens. In some embodiments, the validation logic 102 may output a log file based on the validation that indicates whether the software code was successfully validated. The validation logic 102 may output errors into the log file if the validation was not successful. Therefore, the software user interface designer may update the software code and re-execute this validation until the validation is successful).
Ho teaches a first version of a selected software model. Ho does not explicitly teach a selected software model including a first version indicator or the selected software model including a second version indicator. However, Shelton teaches a selected software model including a first version indicator, the selected software model including a second version indicator (Shelton, [0050] Component version 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computer system disclosed by Ho to include a selected software model including a first version indicator using the teaching of Shelton. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of distributing rights-managed software makes use of binary portable application components and associated rights components (Shelton, Abstract).

Allowable Subject Matter
Claims 5, 8, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	US 2020/0201615 A1 teaches a restricted application upgrader is to generate a first request to a server to obtain a first executable, the first request including a parameter of a restricted software application of the computing device, execute the first executable to generate a second request to the server to obtain a second executable to install an unrestricted software application associated with the restricted software 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191